Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 1 of 11 PageID 4699




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 WYNDHAM VACATION
 OWNERSHIP, INC., WYNDHAM
 VACATION RESORTS, INC.,
 WYNDHAM RESORT
 DEVELOPMENT CORPORATION,
 SHELL VACATIONS, LLC, SVC-
 WEST, LLC, SVC-AMERICANA,
 LLC and SVC-HAWAII, LLC,

       Plaintiffs,

 v.                                                  Case No: 8:19-cv-1895-CEH-CPT

 THE MONTGOMERY LAW FIRM,
 LLC, MONTGOMERY &
 NEWCOMB, LLC, M. SCOTT
 MONTGOMERY, ESQ., W. TODD
 NEWCOMB, ESQ., CLS, INC.,
 ATLAS VACATION REMEDIES,
 LLC, PRINCIPAL TRANSFER
 GROUP, LLC, DONNELLY
 SNELLEN, JASON LEVI
 HEMINGWAY, MUTUAL
 RELEASE CORPORATION, DAN
 CHUDY, MATTHEW TUCKER and
 CATALYST CONSULTING FIRM
 LLC,

       Defendants.
 ___________________________________/

                                       ORDER

       This matter is before the Court on the Plaintiffs’ Motion to Strike Certain of the

 Montgomery Defendants’ Amended Affirmative Defenses and Incorporated

 Memorandum of Law (Doc. 284), the Lawyer Defendants’ Response in Opposition to
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 2 of 11 PageID 4700




 Plaintiffs’ Motion to Strike (Doc. 285), Plaintiffs’ Motion to Dismiss Montgomery

 Defendants’ Amended Counterclaims and Incorporated Memorandum of Law (Doc.

 283), and Lawyer Defendants’ Response in Opposition to Plaintiffs’ Motion to

 Dismiss Counterclaim (Doc. 288). Plaintiffs seek to strike the affirmative defenses

 numbered 2, 5, 6, 7, 11, 15, 16, 17, 20, 21, 23, and 25 contained in the Amended

 Affirmative Defenses and Counterclaim (Doc. 281) filed by the Montgomery Law

 Firm, LLC; Montgomery & Newcomb, M. Scott Montgomery, and Todd Newcomb

 (collectively the “Montgomery Defendants” or the “Lawyer Defendants”).1 Doc. 284.

 In the motion to dismiss, Plaintiffs argue that the Lawyer Defendants’ counterclaims

 in Counts I, II, and III remain deficient and should be dismissed with prejudice

 because they fail to state a claim. Plaintiffs further argue the Lawyer Defendants lack

 standing to bring a Lanham Act claim in Count IV. Doc. 167. A hearing on the

 motions was held February 10, 2021. The Court, having considered the motions, heard

 argument of counsel, and being fully advised in the premises, will grant in part and

 deny in part Plaintiffs’ motions.

 I.     FACTUAL BACKGROUND2




 1
    The two law firms and two individual lawyers refer to themselves as the “Lawyer
 Defendants;” Plaintiffs refer to these four Defendants as the “Montgomery Defendants.”
 2
   The following statement of facts is derived from the Counterclaim (Doc. 281), the allegations
 of which the Court must accept as true in ruling on the instant Motion to Dismiss. Linder v.
 Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am.
 Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).


                                                2
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 3 of 11 PageID 4701




       Plaintiffs, Wyndham Vacation Ownership, Inc.; Wyndham Vacation Resorts,

 Inc.; Wyndham Resort Development Corporation; Shell Vacations, LLC; SVC-West,

 LLC; SVC-Americana, LLC; and SVC-Hawaii, LLC (collectively “Plaintiffs”), filed

 this action against numerous Defendants, including the Lawyer Defendants. Doc. 1.

 Plaintiffs are dealers in timeshare interests who entered into contracts with individuals

 (“owners”) that purchased timeshare interests. In a nine-count Complaint, Plaintiffs

 assert claims for violations of the Lanham Act (Counts I–IV), tortious interference

 with contractual relations (Count V–VII), civil conspiracy (Count VIII), and violations

 of Florida’s Deceptive and Unfair Trade Practices Act (Count IX). The Lawyer

 Defendants are sued in Counts IV through IX. Id.

       On August 19, 2019, the Lawyer Defendants filed a Consolidated Answer,

 Affirmative Defenses, and Counterclaims (Doc. 149). Plaintiffs moved to dismiss the

 counterclaims and to strike the Lawyer Defendants’ affirmative defenses. Docs. 166,

 167. The Court granted Plaintiffs’ motions and granted the Lawyer Defendants leave

 to amend their Affirmative Defenses and Counterclaims. Doc. 275. In their amended

 pleading, the Lawyer Defendants allege twenty-seven affirmative defenses and assert

 four claims against Plaintiffs: tortious interference with business relationships (Count

 I); trade libel (Count II); common law unfair competition (Count III); and false

 advertising under the Lanham Act (Count IV). Doc. 281.

       In Count I of the Counterclaim, the Lawyer Defendants allege that they possess

 existing and prospective relationships with specific clients and customers that

 purchased timeshare properties or timeshare points from Plaintiffs. Id. ¶ 16. The
                                            3
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 4 of 11 PageID 4702




 Lawyer Defendants assert that Plaintiffs have sought to intimidate the clients and

 customers of the Lawyer Defendants and to undermine their existing contractual

 relationships in which the Lawyer Defendants represent “dissatisfied and aggrieved”

 Wyndham timeshare owners. Id. ¶ 18. The Lawyer Defendants allege significant

 injurious interference has occurred via Plaintiffs’ false, misleading, and libelous

 advertising and marketing. Id. ¶ 19. Specifically, they claim Plaintiffs make statements

 on their websites that “timeshare exit attorneys,” which Lawyer Defendants would be

 defined as according to Plaintiffs, are offering and engaging in unlawful services. Id. ¶

 21. The Lawyer Defendants plead that Plaintiffs’ representations are false, misleading,

 and deceptive, and are being made for the purpose of interfering with prospective

 business relationships by discouraging Wyndham timeshare owners from retaining

 counsel. Id. ¶ 25. The Lawyer Defendants seek injunctive relief and money damages.

 Id. ¶ 26.

        In Count II, the Lawyer Defendants assert Plaintiffs committed trade libel

 through publication of false statements intentionally disparaging the quality of services

 provided by the Lawyer Defendants and seeking to induce timeshare owners not to

 deal with the Lawyer Defendants. Id. ¶¶ 28–30. The Lawyer Defendants allege they

 have suffered special damages, including attorney’s fees, lost income, and lost sales.

 Id. ¶ 31. They seek money damages, but they also request the Court enjoin Plaintiffs

 from continuing to cause them irreparable injury in the form of lost customers,

 revenues, and goodwill. Id.



                                            4
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 5 of 11 PageID 4703




       Count III alleges claims against Plaintiffs for common law unfair competition.

 The Lawyer Defendants plead that Plaintiffs claim they compete with the Lawyer

 Defendants for a common pool of customers, and that Plaintiffs are engaging in

 conduct that constitutes unfair competition. Id. ¶¶ 15, 33, 34. The Lawyer Defendants

 allege they have been damaged as a direct result of Plaintiffs’ unlawful acts. Id. ¶ 35.

 They seek damages and injunctive relief. Id. ¶ 36.

       In the final Count of the Counterclaim, the Lawyer Defendants sue Plaintiffs

 for false advertising under the Lanham Act. Id. ¶¶ 37–68. The Lawyer Defendants

 allege that Plaintiffs misrepresent and falsely advertise that Plaintiffs offer viable

 options to timeshare owners to transition out of timeshare ownership (through their

 Ovation program), that Plaintiffs offer alternative solutions for owners who feel a

 timeshare no longer meets their travel needs, and that Plaintiffs are purportedly

 protecting owners from unethical, resale, rental, and cancellation options offered by

 other companies. Id. ¶¶ 39, 41, 45. The Lawyer Defendants allege that Plaintiffs’

 representations are false, misleading, and deceptive. Id. ¶¶ 40, 42, 46. Further, the

 Lawyer Defendants state that Plaintiffs’ representations that a non-lawyer entity who

 is a co-party to a contract is prohibited from contacting another layman co-party is a

 false statement that unethically seeks to discourage timeshare owners from retaining

 counsel. Id. ¶ 48. They allege that Plaintiffs’ false and misleading statements are

 material and likely to influence the purchasing decisions of timeshare owners, that

 Plaintiffs’ conduct has been willful and wanton, and that Lawyer Defendants have



                                            5
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 6 of 11 PageID 4704




 been damaged as a result. Id. ¶¶ 65–67. The Lawyer Defendants seek money damages

 and injunctive relief. Id. ¶¶ 67–68.

        II.    LEGAL STANDARD

        A.     Motion to Dismiss

        To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

 “short and plain statement of the claim showing that the pleader is entitled to relief.”

 Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

 conclusions, and formulaic recitations of the elements of a cause of action are not

 sufficient. Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore,

 mere naked assertions are not sufficient. Id. A complaint must contain sufficient

 factual matter, which, if accepted as true, would “state a claim to relief that is plausible

 on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted).

 The court, however, is not bound to accept as true a legal conclusion stated as a

 “factual allegation” in the complaint. Id.

        B.     Motion to Strike

        Federal Rule of Civil Procedure 12(f) provides that, upon motion, the court may

 order stricken from a pleading an insufficient defense or an immaterial matter. District

 courts have broad discretion in ruling on a motion to strike. OMS Nat’l Ins. Co. v.

 Turbyfill, No. 3:14cv622-MCR-CJK, 2015 WL 11109377, at *1 (N.D. Fla. July 22,


                                              6
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 7 of 11 PageID 4705




 2015). However, a court will not exercise its discretion under the rule to strike a

 pleading unless the matter sought to be omitted has no possible relationship to the

 controversy, may confuse the issues, or otherwise prejudice a party. Poston v. Am.

 President Lines, Ltd., 452 F. Supp. 568, 570 (S.D. Fla. 1978); Bazal v. Belford Trucking

 Co., 442 F. Supp. 1089, 1101 (S.D. Fla. 1977); Augustus v. Bd. of Pub. Instruction, 306

 F.2d 862, 868 (5th Cir. 1962).

 III.   DISCUSSION

        A.    Motion to Dismiss

        In their motion to dismiss, Plaintiffs argue that the motion is due to be granted

 as to the Lawyer Defendants’ counterclaims for tortious interference, trade libel, and

 unfair competition (Count I–III) because they are predicated on the incorrect notion

 that Plaintiffs’ advertising is false. Doc. 283 at 5–6. Plaintiffs claim that their

 statements are objectively true, and therefore the Lawyer Defendants’ claims fail. Id.

 This argument is unavailing. As discussed at the hearing, the Court must accept the

 well-pleaded factual allegations of the Counterclaim as true for purposes of the instant

 motion to dismiss. Therefore, Plaintiffs’ argument that their statements are true does

 not provide a basis for dismissal of the counterclaims. Accordingly, the motion is due

 to be denied on this ground.

        Plaintiffs next argue that Count I fails because the Lawyer Defendants do not

 allege specific relationships with customers beyond the general public as required to

 state a tortious interference claim. Doc. 283 at 7. The Court previously found the

 tortious interference claim lacking for the Lawyer Defendants’ failure to provide any
                                            7
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 8 of 11 PageID 4706




 specificity. See Doc. 275 at 10. The deficiencies in the amended tortious interference

 claim have not been remedied. The Lawyer Defendants still fail to adequately specify

 the business relationship upon which they rely for their claims. Thus, Count I is due

 to be dismissed for this reason, but the Court will permit leave to amend. At the

 hearing, Plaintiffs also raised an issue about insufficient damage allegations. The

 Lawyer Defendants submit this argument was raised for the first time at the hearing.

 As the Lawyer Defendants will be given the opportunity to amend, they may add

 additional allegations regarding damages as they deem necessary in their amended

 pleading.

       Regarding the claim for unfair competition in Count III, Plaintiffs argue Count

 III fails to state a claim. At the hearing, counsel for the Lawyer Defendants

 acknowledged that the unfair competition Count was weak as it did not allege or

 incorporate any ultimate facts regarding the “foregoing actions” as generally alleged

 in Count III. As discussed at the hearing, Count III only incorporated a few general

 allegations and did not incorporate any facts regarding Plaintiffs’ alleged “unlawful

 conduct” as referenced in that Count. Accordingly, Count III will be dismissed with

 leave to amend.

       In Count IV, Plaintiffs challenge the Lawyer Defendants’ standing to bring a

 Lanham Act claim. Plaintiffs argue that the Lawyer Defendants fail to plead the causal

 link between the Plaintiffs’ Ovation program and any possible damage to the Lawyer

 Defendants. Further, Plaintiffs argue that the allegations that their statements are false

 and misleading are conclusory. In response, the Lawyer Defendants argue they are
                                             8
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 9 of 11 PageID 4707




 harmed by the misrepresentations of the Ovation program because it deprives them of

 clients. The Lawyer Defendants argue that Plaintiffs’ false statements about

 “timeshare exit attorneys” are directly aimed at them. Although some of the

 allegations, such as those based “on information and belief” are conclusory, the Court

 finds that the Lawyer Defendants have sufficiently alleged a claim for false advertising

 under the Lanham Act, and the Court cannot say at this stage of the proceedings that

 the Lawyer Defendants have no standing to bring this claim. Accordingly, the motion

 to dismiss Count IV is due to be denied without prejudice to the Plaintiffs to challenge

 standing, if appropriate, on summary judgment.

        B.     Affirmative Defenses

        The Lawyer Defendants raise twenty-seven affirmative defenses. Doc. 281.

 Plaintiffs challenge twelve of the defenses. “An affirmative defense is defined as ‘[a]

 defendant’s assertion raising new facts and arguments that, if true, will defeat the

 plaintiff’s or prosecution’s claim, even if all allegations in the complaint are true.’”

 Ayers v. Consol. Const. Servs. of SW Fla., Inc., 207CV123FTM29DNF, 2007 WL

 4181910, at *1 (M.D. Fla. Nov. 26, 2007) (quoting Saks v. Franklin Covey Co., 316 F.3d

 337, 350 (2d Cir. 2003)). “An affirmative defense will only be stricken if the defense is

 insufficient as a matter of law . . . .” OMS Nat’l Ins. Co., 2015 WL 11109377, at *1

 (quoting Beaulieu v. Bd. of Trs. of Univ. of W. Fla., No. 3:07cv30, 2007 WL 2900332, at

 *5 n.7 (N.D. Fla. Oct. 2, 2007)). Bare-bones, conclusory allegations are insufficient to

 support an affirmative defense. Niagara Distributors, Inc. v. N. Ins. Co. of N.Y., 10-61113-



                                              9
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 10 of 11 PageID 4708




  CIV, 2011 WL 13096637, at *1 (S.D. Fla. Apr. 11, 2011) (citing Microsoft Corp. v. Jesse’s

  Computers & Repair, Inc., 211 F.R.D. 681, 684 (M.D. Fla. 2002)).

        As discussed at the hearing, the Court finds a number of the affirmative defenses

  are deficient due to the Lawyer Defendants’ failure to clearly identify to which claims

  the defenses are directed and to clearly identify the legal basis for the defense so as to

  put the opposing party on notice as to the exact defense being asserted. Additionally,

  some of the defenses are duplicative and lack specificity. For the reasons stated on the

  record, the Court will grant in part and deny in part the Plaintiffs’ motion to strike

  affirmative defenses. Accordingly, it is hereby

        ORDERED:

        1.     Plaintiffs’ Motion to Dismiss Montgomery Defendants’ Amended

  Counterclaims and Incorporated Memorandum of Law (Doc. 283) is granted in part,

  and Counts I and III of the Amended Counterclaim are dismissed without prejudice.

  In all other respects, the motion to dismiss is denied.

        2.     Plaintiffs’ Motion to Strike Certain of the Montgomery Defendants’

  Amended Affirmative Defenses and Incorporated Memorandum of Law (Doc. 284) is

  granted as to affirmative defenses numbered 2, 5, 6, 7, 11, and 20. The motion to strike

  is denied as to affirmative defenses numbered 16, 17, 21, and 25.3 Affirmative defense

  numbered 15 is stricken per agreement.




  3
    The motion to strike directed to affirmative defense numbered 23 was withdrawn by
  Plaintiffs’ counsel.
                                             10
Case 8:19-cv-01895-CEH-CPT Document 339 Filed 02/17/21 Page 11 of 11 PageID 4709




        3.     The Lawyer Defendants are granted one final opportunity to amend their

  Affirmative Defenses and Counterclaim to cure the deficiencies discussed at the

  hearing and in this Order. The Lawyer Defendants shall file their Second Amended

  Affirmative Defenses and Counterclaim on or before February 24, 2021. Failure to

  file within the time provided will result in this case proceeding with the affirmative

  defenses that were not stricken by this Order and without counterclaims.

        DONE AND ORDERED in Tampa, Florida on February 17, 2021.




  Copies to:
  Counsel of Record
  Unrepresented Parties, if any




                                           11
